DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4, 6-10 and 21-22 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/22 and 7/6/22 filed after the mailing date of the Non-final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §112(b) Withdrawn
In the office action dated 3/16/22, the examiner rejected claims 6, 7, and 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicant amended the claim to remedy this – “success time indicating a time that the transaction was fully finished”, see amended claim 1; also, the applicant pointed to paragraphs 25-26 giving distinction to the concepts of “success time” and “completed time” – “The successful flag may indicate that the transaction fully finished” vs “The completed flag may be set if the transaction was finished at the processor… but failed at some point to respond back to the user device”.  The rejection is withdrawn.  

Claim Rejections - 35 USC §103 Withdrawn
In the office action dated 3/16/22, the examiner rejected claims 1-10 and 21-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Leavitt (20050075960) in view of Prange (CN103337030).  In response, the applicant amended the claims to substantially narrow down the claimed scope.  The amended claims require that the data received from the two sources be limited to (1) transaction time and (2) transaction amount.  And the matching is done with only the two information.   The claims specifically exclude the payment service identifier (note, “payment service” is interpreted as a payment intermediary that facilitates the payment processing, see paragraph 10-11 of the specification).   These limitations (limiting the data to be transmitted, received, and processed) could arguably increase the speed of the transaction processing – a goal stated in paragraph 3 of the specification.  Note, the corresponding payment does eventually include the payment service identifier.  The steps are very specific.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 6-10 and 21-22 are directed to a method which is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified independent method claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of matching data from two sources for the purpose of identifying a transaction party. These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a transaction dataset from a payment service, receiving another transaction dataset from some processor, matching the two datasets, generating some kind of notification for user – specifically, the claim recites “receiving a first dataset from a payment service, the first dataset including payment service transaction data related to a present transaction initiated by a user… and the payment service transaction data including a present transaction time and a present transaction amount without a payment service identifier: receiving a second dataset… the second dataset including data processor transaction data… for each transaction of a first plurality of the transactions processed… the data processor transaction data includes a successful flag indicating that the transaction is fully finished, a success time indicating a time that the transaction was fully finished, and a success amount indicating an amount for the transaction at the success time without the payment service identifier; identifying a match between: 1) the success time and the success amount from the second dataset and, respectively, 2) the present transaction time, the present transaction amount; matching in real time the present transaction initiated by the user described in the first dataset to a corresponding payment… based on the match, the corresponding payment including the payment service identifier; and generating a user interface action… responsive to the matching,” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “database systems”, “payment service”, “a user device”, and “data processor”,  in claim 1, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as data processor and a user device; a communication device such as a user device; and a storage unit such as database systems.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in the independent claim 1  and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-4, 6-10 and 21-22 are not patent-eligible.
	
Response to Arguments
Applicant's arguments filed 6/16/22 (other than the 35 USC 103 arguments) have been fully considered but they are not persuasive.  The applicant’s 35 USC 103 arguments are moot because rejections are withdrawn.  Please see above for explanation of the 35 USC 103 withdrawal

In response to applicant's argument that: 
“35 U.S.C. 101… amended claims generally describe an improvement to tokenized electronic transaction processing that allows these transactions to be associated with a user's payment service account even when data associated with the transaction does not include the user's payment service identifier,”
the examiner respectfully disagrees.   The described process is a business process.  Specifically, the business decision to use less data – i.e., requiring that the data received from the two sources be limited to (1) transaction time and (2) transaction amount.  As stated above, these limitations (limiting the data to be transmitted, received, and processed) could arguably increase the speed of the transaction processing.  But they are part of a business process.  

In response to applicant's argument that: 
“The data submitted by a merchant with a transaction may have a field for identifying any payment service that was used during the transaction, and the use of that field virtually guarantees that the user will have that transaction associated with his or her payment service account,”
the examiner respectfully disagrees.   Identifying a transaction entity by matching transaction parameters (matching transaction time and amount) is an abstract idea.  

In response to applicant's argument that: 
“claim 1 solve this problem by analyzing two different datasets and matching certain information from those datasets to infer the user's payment service account information for a transaction and generate a user interface action at the user device responsive to the match,”
the examiner respectfully disagrees.   Again, this inference that two matching transaction parameters are sufficient to identify the “payment service” is a business model/process.  It is an abstract idea.  It is not technical.

In response to applicant's argument that: 
“2019 PEG…   like those of Example 37, are practically applied to a specific manner of matching transaction data that does not include a payment service identifier from disparate datasets to generate an action at the user device that initiated the transaction within the GUI of that same device”
the examiner respectfully disagrees.   The claimed invention is not the same as Example 37. Matching data from two sources for the purpose of identifying a transaction party is not the same as the automatically determining by a processor that tracks the number of times each computer icon is selected by the user and how much memory has been allocated to the individual processes associated with each icon over a period of time to create a visual ergonomic relating to efficient use of the icons based on the frequency of usage.  In particular, Example 37 deals with the automation of information processing and self-algorithmic correct to provide updates to user’s computer screen.  The claimed invention does not have the elements and the steps recited in Example 37. One must read Example 37 narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  Implementing a business process/idea by processing data using generic computers is not patentable.   

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK GAW/
Examiner, Art Unit 3698
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698